DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant has amended independent claim 10 by incorporating the limitations of claim 11 and limiting the method to encompass the colonization or infection by one or more of Staphylococcus, Salmonella, Streptococcus canis, Escherichia coli, and Clostridium perfringens, and to direct to recited characteristics (elements i - iv) to both the DSM 32685 strain and mutant strains thereof. Applicant has additionally made minor amendments to address typographic errors. Applicant has canceled claim 11.

Claim Status
	Claims 1, 10, 12-13, and 15-25 are currently pending. Claims 1, 12-13, and 21-25 remain withdrawn as being directed to a non-elected invention. Claims 10 and 15-20 are currently pending and have been examined on their merits.

Specification
RE: Previous objection to the specification
	The abstract was previously objected to because it was three paragraphs and 158 words in length. Applicant has amended the abstract to be one paragraph and fewer than 150 words in length. Therefore, the objection to the abstract has been withdrawn.
	The specification was previously objected to because of minor informalities. Applicant has addressed each objection in the amended specification filed on 08/22/2022. Therefore, the objection to the specification has been withdrawn.

Claim Objections
RE: Previous objections to the claims
	Claims 10, 15, and 20 were previously objected to for minor informalities. Applicant has addressed each objection in the amended claim set filed on 08/22/2022. Therefore, the objection to the claims has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Previous rejection of claims 10-11 and 15-20 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.
	Claims 10-11 and 15-20 were previously rejected for failing to comply with the enablement requirement because they recited a Bacillus subtilis strain deposited under accession number DSM 32685. Applicant has submitted a statement (“Statement Regarding Biological Deposits”; Filed on 08/22/2022) averring that “all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent”. However, applicant has not satisfied the requirement set forth in the previous Office Action that the biological material be shown to be viable at the time of the deposit and during the term of the deposit. There is no statement in the record that the deposited B. subtilis strain has been tested and determined to be viable. Merely stating that the deposit has been made under the Budapest Treaty is not sufficient to meet the biological deposit requirement because without a statement that the deposit has been tested viable and accepted by the deposit authority, there is no assurance that the requirements of 35 U.S.C. 112 have been satisfied. See MPEP § 2409.  Therefore, the rejection of record has been maintained for claims 10 and 15-20 and has been rendered moot for claim 11 due to cancelation.

RE: Previous rejection of claims 10-11 and 15-20 under 35 U.S.C. 112(a) because the specification, while being enabling for inhibiting colonization and infection of some bacterial species, does not reasonably provide enablement for inhibiting colonization and infection of all bacterial species.  
	Claims 10-11 and 15-20 were previously rejected because the breadth of the claims encompassed inhibition of colonization or infection of any bacterial species without evidence that the invention is capable of inhibiting every bacterial species. Applicant has amended independent claim 10 to limit the scope to inhibition of one or more of Staphylococcus, Salmonella, Streptococcus canis, Escherichia coli, and Clostridium perfringens. The invention has already been determined in the previous Office Action to be enabled for the inhibition of Staphylococcus pseudintermedius, Streptococcus canis, Escherichia coli, and Salmonella enterica.
	Applicant has produced convincing evidence in their arguments that the claims are enabled for the inhibition of Clostridium perfringens (see Table presented on page 9). Applicant has further provided experimental data for the inhibition of Salmonella Newport and Staphylococcus carnosus. But as set forth below, there is no evidence that these species of Salmonella and Staphylococcus are representative of their entire genus. Given that there are numerous species of Salmonella and Staphylococcus, it cannot be found that the invention is enabled for the treatment of any Salmonella or any Staphylococcus species without undue burden. Due to substantial amendment to claim 10, the rejection of claims 10 and 15-20 has been withdrawn and a new ground of rejection has been set forth below. The rejection of claim 11 has been rendered moot due to cancelation.

Maintained rejection
Claims 10 and 15-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 
The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification lacks complete deposit information for the deposit of the Bacillus subtilis strain deposited under accession number DSM 32685, said strain being deposited in the Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH on November 15, 2017. Because it is not clear that the properties of these strains are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of this specific strain, a suitable deposit for patent purposes is required. 
Applicant indicates that DSM 32685 has been deposited under the conditions of the Budapest Treaty (Specification, p. 24, lines 31-35). 
A deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit. Viability may be tested by the depository. The test must conclude only that the deposited material is capable of reproduction. As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit. 
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR § 1 .801-1 .809 for further information concerning deposit practice.

New ground of rejection
Claims 10 and 15-20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for inhibiting colonization and infection of some bacterial species, does not reasonably provide enablement for inhibiting colonization and infection of all bacterial species.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors considered when determining if there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). MPEP § 2164.04
further states that although the analysis and conclusion of a lack of enablement are based on these factors and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.
 With respect to the nature of the invention, the instant claims are drawn to methods for inhibiting a bacterial colonization or bacterial infection comprising administering to an animal in need thereof an effective amount of a Bacillus subtilis strain.  Applicant does not directly define the term “inhibiting” but defines “inhibitory activity” to mean inhibition of some or all of a bacterial species and/or that some or all of the said species are killed (p. 8, lines 12-29). “Inhibiting” is therefore interpreted to mean any reduction of colonization or infection of a bacterial species.
With respect to the breadth of the claims, the claims are limited to the inhibition of bacterial colonization or bacterial infection by one or more of Staphylococcus, Salmonella, Streptococcus canis, Escherichia coli, and Clostridium perfringens. 
With respect to the state of the prior art, it is generally accepted within the art that Bacillus subtilis is capable of inhibiting the growth of other microorganisms. For example, Ramachandran et al. (The Scientific World Journal, 2014, Vol. 2014, pages 1-10) teaches Bacillus isolates are relatively well known for the production of a vast array of structurally unrelated antimicrobial compounds including iturin, surfactin, fengycins, bacteriocins, and bacteriocin like inhibitory substances (BLIS)(p. 1, right col., par. 1). Ramachandran et al. summarizes the findings of an antimicrobial activity assay using a B. subtilis isolate (B. subtilis RLID 12.1) and while Bacillus subtilis demonstrates a broad ability to inhibit microorganisms, it is not capable of inhibiting all microorganisms (Table 1, p. 2). 
With respect to the amount of direction provided by the inventor and working examples, applicant has sufficiently demonstrated that DSM 32685 has the ability to inhibit Streptococcus canis DTU4438, Staphylococcus pseudintermedius DTU4438, Staphylococcus pseudintermedius KU ID30243, Staphylococcus pseudintermedius KU ID30618, and Staphylococcus pseudintermedius KU ID30377 (Tables 1 and 2, p. 27) as well as Escherichia coli O147, Escherichia coli O149, Salmonella enterica heidelberg, Salmonella enterica infantis, Salmonella enterica enteritidis, Salmonella enterica schwarzengrund, and Salmonella enterica typhimurium (Table 4, p. 31). In applicant’s response to the Non-final Office Action, evidence was provided that the DSM 32685 is capable of inhibiting C. perfringens, Salmonella Newport, and Staphylococcus carnosus (Remarks, p.9, Table). 
With respect to the level of ordinary skill, the level of ordinary skill at the time of filing is a person having an advanced degree in biological science or medicine.
With respect to the level of predictability and quantity of experimentation needed to use the invention, as demonstrated above, there is a low level of predictability that the DSM 32685 strain would be necessarily capable of inhibiting all bacteria. Of note, Ramachandran et al. teaches that Bacillus subtilis RLID 12.1 was not able to inhibit Salmonella infantis (Id.), which was a serovar successfully inhibited by the instantly claimed microorganism. Therefore, it is apparent that there exists strain-level variation in inhibitory activity and thus low predictability of the capability of DSM32685 to inhibit growth even with knowledge of which species were previously shown to be successfully inhibited by Bacillus subtilis. 
Conclusion
In light of the Wands factors and the evidence as a whole, the disclosure does not sufficiently enable persons having ordinary skill in the art to use the claimed invention commensurate in scope with the claims. It has been found that the invention is enabled for the inhibition of Staphylococcus pseudintermedius, Salmonella enterica, Streptococcus canis, Escherichia coli, and Clostridium perfringens but is not found to be enabled for the inhibition of every species of the genus Staphylococcus and Salmonella. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 10-11 and 15-20 under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cohn et al. (WO 2016/118840 A1).
	Claims 10-11 and 15-20 were previously rejected as being anticipated by or, in the alternative, obvious over the teachings of Cohn et al. Specifically, it was found that Cohn teaches a method for treating a Clostridium perfringens infection (i.e. a bacterial colonization or bacterial infection) by administering an effective amount of Bacillus subtilis DSM 29870 and/or DSM 29871 or strains having all the identifying characteristics of Bacillus subtilis DSM 29870 and/or DSM 29871 or mutants of Bacillus subtilis DSM 29870 and/or DSM 29871 (p. 15, lines 1-8; p. 24, lines 10-20; p. 48, lines 30-35). 
	Applicant traverses the rejection of record by arguing that the strains of Cohn (B. subtilis DSM 29870 and DSM 29871) are distinct from the instantly claimed DSM 32685. First, applicant argues that the strains of Cohn do not possess the properties recited within the body of claim 10. Specifically, applicant argues that the differences in antibiotic susceptibility is evidence that the strains differ. More specifically, applicant argues that Cohn’s silence as to the susceptibility of the strains to ampicillin is evidence that the strains differ. Second, applicant argues that Cohn does not indicate that the strain would exhibit the efficacy recited in the claims. Finally, applicant argues that because DSM 29870 and DSM 32685 were isolated in distinct locations, there is no practical reason to expect the strains to be the same.
	Applicant’s arguments have been fully considered but are not found to be persuasive. With respect to applicant’s first argument, it is accepted that applicant has sufficiently demonstrated that Bacillus subtilis DSM 29871 is distinct from the instantly claimed strain. Specifically, as noted by applicant, Cohn teaches that DSM 29871 is resistant to streptomycin (p. 51, lines 30-31). The instantly claimed strain is sensitive to streptomycin (specification, p. 11, lines 30-39). Therefore, DSM 29871 cannot be identical to DSM 32685. DSM 29870, however, does exhibit sensitivity to chloramphenicol, clindamycin, erythromycin, gentamycin, kanamycin, streptomycin, tetracycline, and vancomycin (Cohn, p. 53, Table 5.3). The antibiotic sensitivity characteristics differ only in Cohn’s silence as to the sensitivity of the strain to ampicillin. Cohn’s silence to this characteristic is not considered to be objective evidence that DSM 29870 does not possess sensitivity to ampicillin. There is no requirement that Cohn must recognize each characteristic of the recited strain (See MPEP 2112 I and II).
	With respect to applicant’s second argument, applicant has argued that Cohn does not suggest the observed efficacy because Cohn reports no significant difference between the DSM 29870 fed group and the bacitracin fed group. It is not clear how Cohn’s teaching of comparable efficacy between the DSM 29870 test group and the positive control (bacitracin) would indicate that the strain is not efficacious in the treatment of necrotic enteritis. Nevertheless, applicant points to the individual trials rather than Cohn’s conclusion of “no significant difference” as evidence that the efficacy differs. It is noted that applicant does not disclose a specific amount of B. subtilis DSM 32685 used in the test against C. perfringens and only states that the test was “along the lines described in Example 1 of the specification” (Remarks, p. 8, par. 3). Example 1 merely states that the amount of B. subtilis DSM 32685 used was “5 µl overnight culture”. Therefore it is not possible to compare the results in applicant’s declaration and Cohn for any differences in efficacy.
	With respect to applicant’s third argument, applicant has argued that differences in the source of the microorganism suggests a lack of practical reason to expect the strains to be the same. As discussed above, there is demonstratable evidence that the claimed strain, B. subtilis DSM 32685, shares characteristics with B. subtilis DSM 29870. Specifically, these shared characteristics are their ability to inhibit Clostridium perfringens and susceptibility to eight antibiotics. The scope of the claims includes “mutants” of DSM 32685 and applicant defines “mutants” to include spontaneous, naturally occurring, or induced mutation (p. 12, lines 5-16). Merely arguing that the conflicting strains have been isolated from different sources is not considered to be objective evidence that the instantly claimed B. subtilis DSM 32685 and mutants thereof are distinct from Cohn’s B. subtilis DSM 29870. Examples of objective evidence that the strains are not the same may be (but are not limited to) 16s rRNA sequencing of the conflicting strains or testing of B. subtilis DSM 29870 against ampicillin.
	Because applicant has substantially amended claim 10, the rejection of record for claims 10 and 15-20 has been withdrawn and a new ground of rejection is set forth below. The rejection of record for claim 11 has been rendered moot due to cancelation.

New Ground of Rejection
Claims 10 and 15-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cohn et al. (WO 2016/118840 A1).
Cohn et al. (hereinafter Cohn) teaches animal feed or an animal feed additive comprising Bacillus strains which improve the health and performance of animals (p. 1, lines 23-24). Specific in vitro examples provided by Cohn include screening Bacillus strains for hemolysis (Example 1, p. 45, lines 6-33), determination of ability to inhibit growth of Clostridium perfringens (Example 2, p. 46, lines 19-25) and Escherichia coli (Example 4, p. 49, lines 23-26), sensitivity to antibiotics (Example 5, p. 51, line 20 through p. 52, line 2 and Tables 5.1-5.5), and enzyme production (Example 6, Tables 6.1-6.4). Specific in vivo examples provided by Cohn include treatment of Clostridium perfringens infection in broiler chickens (Example 7, summarized in Tables 7.3) and testing the effect of dietary supplementation of Bacillus strains on broiler performance (Examples 8-10, results in Tables 8.3, 9.3, and 10.3, summarized in Tables 11.1 and 11.2). 
	Regarding claims 10 and 16, Cohn teaches a method for treating a C. perfringens infection (i.e. a bacterial colonization or bacterial infection) by administering an effective amount of B. subtilis DSM 29870 or strains having all the identifying characteristics of B. subtilis DSM 29870 or mutants of B. subtilis DSM 29870 to an animal (p. 15, lines 1-8; p. 24, lines 10-20; p. 48, lines 30-35).
Cohn does not teach the use of a strain labeled as DSM 32685 or a mutant thereof. However, given the substantial similarities between the instantly claimed DSM 32685 and DSM 29870, there exists reasonable probability that the instantly claimed strain or mutant strain is identical to the DSM 29870 disclosed by Cohn. The U.S. Patent and Trademark Office is not equipped to perform experiments that allow determination on whether the applicant’s strain differs, and if so to what extent, from the strain disclosed by Cohn. Since the instantly claimed strain (DSM 32685) and the prior art strain (DSM 29870) have the same taxonomic classification and share the property of being able to inhibit C. perfringens (Cohn, p. 46, lines 19-25; Specification, p. 19, line 36), inhibit Escherichia coli (Cohn, p. 49, lines 23-26; Specification, p. 19, line 37), increase weight gain (Cohn, p.72, Table 11.2; Specification, p. 22, lines 30-36), improve feed conversion ratio (Id.), improve European Production Efficacy Factor (Cohn, p. 11, lines 20-23; Specification, p. 23, line 1), and exhibit susceptibility to vancomycin, gentamicin, kanamycin, streptomycin, erythromycin, clindamycin, tetracycline, and chloramphenicol (Cohn, p. 52-53, Tables 5.1 and 5.3; Specification, p. 5, lines 16-24), it demonstrates a reasonable probability that the instantly claimed strain or mutant strain are identical to the strain or mutant strains taught by Cohn. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicant.
Alternatively, Cohn teaches a need to develop tools and strategies for the prevention and control of C. perfringens in monogastric animals and an advantage in discovering a solution which could be administered as an additive in animal feed (p. 2, lines 4-8). Although Cohn does not teach the specific strain DSM 32685 or a mutant strain of DSM 32685 for inhibiting a bacterial colonization or bacterial infection, it would be obvious to persons having ordinary skill in the art to perform the same method as the method taught by Cohn with a strain or mutant strain which has exhibited similar characteristics and capability to inhibit the growth of C. perfringens and E. coli. A person having ordinary skill could perform this modification with a reasonable expectation of success because Cohn has shown that more than one strain of Bacillus subtilis is capable of inhibiting bacterial colonization or bacterial infection. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Regarding claim 15, as discussed above, Cohn teaches or alternatively makes obvious the method of claim 10. Cohn teaches the method of administering the Bacillus subtilis strains may improve weight gain, feed conversion ratio, improve digestibility of nutrients or energy in a feed, prevent and/or control necrotic enteritis (i.e. lower enteritis frequency), improve European Production Efficacy Factor, and lower mortality (p. 4, lines 4-9; p. 11, lines 20-23; p. 72, Table 11.2 and lines 11-14; p. 28, lines 27-34; p. 61, Table 9.3 and lines 13-16).
Regarding claim 17, as discussed above, Cohn teaches or alternatively makes obvious the method of claim 10. Cohn teaches that the Bacillus subtilis strain being administered is in the form of spores (p. 4, lines 31-36; p. 13, lines 27-30; p. 28, lines 10-19).
Regarding claim 18, as discussed above, Cohn teaches or alternatively makes obvious the method of claim 10. Cohn teaches an embodiment wherein the animal feed or animal feed additive may further comprise one or more additional microbes from the genera Lactobacillus, Lactococcus, Streptococcus, Bacillus, Pediococcus, Enterococcus, Leuconostoc, Carnobacterium, Propionibacterium, Bifidobacterium, Clostridium, and Megasphera (p. 17, lines 28-33).
Regarding claim 19, as discussed above, Cohn teaches or alternatively makes obvious the method of claim 10. Cohn teaches an embodiment wherein the animal feed or animal feed additive further comprises one or more types of yeast (p. 18, lines 1-6).
Regarding claim 20, as discussed above, Cohn teaches or alternatively makes obvious the method of claim 10. Cohn teaches that the animal feed may be a direct fed microbe, premix, or a feed additive (p. 2, lines 33-37, p. 20, lines 18-25 and p. 28, lines 10-19). 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651